DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 17, 2021.  As directed by the amendment: claim(s) 1 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-11 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Toth (US 2019/0134396 A1) in view of Telfort (US 2011/0125060 A1), Hasegawa (US 2019/0079038 A1), and Knisely (US 2019/0082973).
Regarding claim 1, Toth discloses a method of predicting heat exhaustion or heat stroke in an ambulatory mammal (e.g. [0216]), comprising: periodically measuring sound emanating from an airflow through the mammal’s trachea with an acoustic measurement device (e.g. [0142]); the acoustic measurement device including a housing including a transducer (e.g. [0142]; [0274] Fig 28 2802) and a temperature sensor (e.g. [0205]; [0207]). Toth is silent regarding correlating the measured sound into a measurement of the mammal’s respiratory rate and tidal volume; assigning a first value of a likelihood of at least one of heat exhaustion and heat stroke to the measured respiratory rate and a second value of a likelihood of at least one of heat exhaustion and heat stroke to tidal volume; periodically measuring the mammal’s temperature; assigning a third value of a likelihood of at least one of heat exhaustion and heat stroke to the measured temperature, the first value, the second value, and the third value each being one selected form the group consisting of a positive score and a negative score based on a predefined scale, the positive score indicating a high likelihood of at least one of heat exhaustion and heat stroke and the negative score indicating a low likelihood of at least one of heat exhaustion and heat stroke; and generating at least one from the group consisting of an alert and an alarm if a comparison of the first value, second value, and third value exceeds a predetermined range.
Toth does disclose the ability to utilize various sensor data (e.g. core temperature, respiration rate, and respiration depth (tidal volume) in combination to 
However, Telfort discloses an acoustic measurement device correlating the measured sound into a measurement of the mammal’s respiratory rate and tidal volume (e.g. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Toth to incorporate the teachings of Telfort to utilize an acoustic measurement device that correlates the measured sound into a measurement of the mammal’s respiratory rate and tidal volume for the purpose of monitoring the user’s breathing which is a contributing factor to heat exhaustion/stroke. 
Additionally, Hasegawa discloses a method and system for monitoring a user wherein the values of the states each being one selected form the group consisting of a positive score and a negative score based on a predefined scale (e.g. [0088]) the positive score indicating a high likelihood of at least one of heat exhaustion and heat stroke and the negative score indicating a low likelihood of at least one of heat exhaustion and heat stroke (e.g. [0088] the system utilizes the time differential value of the resistance value to determine the probability of the onset of heat stroke the continuous negative value indicates a low likelihood and the negative value followed by positive value indicated a warning of the probability of the onset of heat stroke).
Furthermore, Knisely discloses a health status monitor wherein various vital health status indicators are monitored to determine if they have reaches a threshold that is indicative of an alert condition that could be indicative of heat stress or stroke (e.g. [0004]; [0024]). The combination of Toth in view of Telfort, Hasegawa and Knisley 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Toth to incorporate the teachings of Hasegawa to utilize values being one selected form the group consisting of a positive score and a negative score based on a predefined scale, the positive score indicating a high likelihood of at least one of heat exhaustion and heat stroke and the negative score indicating a low likelihood of at least one of heat exhaustion and heat stroke for the purpose of quantifying each metric on the same scale. Furthermore to incorporate the teachings of Knisely to utilize a threshold that is indicative of an alert condition that could be indicative of heat stress or stroke for the purpose of warning the user before detrimental damage occurs to the user.
Regarding claim 3, modified Toth discloses wherein the housing of the acoustic measurement device has a width between 0.5 cm and 2.5 cm (e.g. Toth: [0267] 20 mm diameter at its longest width which is 2 cm).
Regarding claim 4, modified Toth discloses wherein positioning the acoustic measurement device on the mammal’s skin includes pressing the housing against the mammal’s skin (e.g. Toth [0274] Fig 28). Modified Toth is silent regarding wherein the housing defines an opening and pressing the opening of the housing against the mammal’s skin. However, one of ordinary skill in the art would modify the housing to incorporate the opening if it allowed the acoustic measurement device to fain better access to the sound that is to be picked up by the device.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Telfort, Hasegawa and Knisely as applied to claim 1 above, and further in view of Halperin (US 2008/0275349 A1).
Regarding claim 2, modified Toth is silent regarding comprising multiplying at least one from the group consisting of the first value, the second value, and the third value by a predetermined weighting value.
However, Halperin discloses a user monitoring system that utilizes a weighted average of the parameters in order to make a decision whether to generate an alert based on the parameter (e.g. [0800]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified method of Toth to incorporate the teachings of Halperin to multiplying at least one from the group consisting of the first value, the second value, and the third value by a predetermined weighting value in order to determine whether or not the alert should be generated.
Claims 4-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Telfort, Hasegawa and Knisely as applied to claim 1 above, and further in view of Thiagarajan (US 2017/0296053 A1).
Regarding claim 4, modified Toth discloses wherein positioning the acoustic measurement device on the skin of the mammal includes pressing the housing against the mammal’s skin (e.g. Toth 
However, Thiagarajan discloses a system and method for measuring patient vital signs wherein the housing defines an opening and pressing the opening of the housing against the mammal’s skin (e.g. Figs. 6-7 [0083]-[0084]; [0087]).
Regarding claim 5, modified Toth is silent regarding the sound transducer is disposed on an end of the housing opposite the opening (e.g. Thiagarajan: Figs. 6-7 [0083]-[0084]; [0087] while the figures don’t explicitly show the sound transducer in the figures all of the components of the system are opposite the opening).
Regarding claim 6, newly modified Toth discloses wherein the housing includes a diaphragm configured to vibrate in response to sound disposed within the opening and pressed against the mammal’s skin (e.g. Thiagarajan: Figs. 6-7 [0083]-[0084]; [0087]).
Regarding claim 7, newly modified Toth discloses wherein the diaphragm is directly coupled to the sound transducer (e.g. Thiagarajan: [0087]).
Regarding claim 11, newly modified Toth discloses wherein the housing includes a first connector configured to engage a second connector of a coupling component, the coupling component being configured to be adhered to the mammal’s skin (e.g. Toth [0274] Fig 28), and wherein the coupling component includes an adhesive and a diaphragm, the adhesive being disposed about at least a portion of the second connector and the diaphragm (e.g. Toth [0274] Fig 28; Thiagarajan: Figs. 6-7 [0083]-[0084]; [0087]).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Telfort, Hasegawa and Knisely as applied to claim 1 above, and further in view of Castillo (US 2015/0161876 A1) and Farazi (US 8,032,206 B1).
Regarding claim 8, modified Toth is silent regarding wherein the acoustic measurement device further includes an accelerometer configured to measure a relative body position and a movement of the mammal, and wherein the method further includes at least periodically modifying the predetermined range based on the mammal’s relative position and movement.
However, Castillo discloses a method and system for emergency alerts wherein the wearable device further includes an accelerometer configured to measure a relative body position and a movement of the mammal (e.g. Fig 1:119) and utilizing the threshold values or change thresholds to determine alerts (e.g. [0061]).
Furthermore, Farazi discloses use of motion sensor for updated thresholds wherein the method further includes at least periodically modifying the predetermined range based on the mammal’s relative position and movement (e.g. col 5 lines 19-32 the system dynamically updates a threshold value based on the motion sensor).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified method of Toth to incorporate the teachings of Castillo and Farazi wherein the acoustic measurement device further includes an accelerometer configured to measure a relative body position and a movement of the mammal, and wherein the method further includes at least periodically modifying the predetermined range based on the mammal’s relative position and movement for the purpose adjusting the threshold based on the user’s position and movement.
Regarding claim 10, modified Toth discloses further comprising calculating at least one from the group consisting of a rate of change and trend direction of a sum of the first value and the second value, and wherein the at least one from the group Castillo: [0061]; [0067]; [0071]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Telfort, Hasegawa and Knisely as applied to claim 1 above, and further in view of Ghosh (US 2015/0032014 A1).
Regarding claim 9, modified Toth is silent regarding wherein the acoustic measurement device further includes a device configured to measure a mammal’s cardiac electrogram.
However, Ghosh discloses a heart monitoring system wherein the acoustic measurement device further includes a device configured to measure a mammal’s cardiac electrogram (e.g. [0090]-[0093] and Fig 13 heart sound sensor 982 works in conjunction with the cardiac electrogram 976).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified method of Toth to incorporate the teachings of Ghosh  wherein the acoustic measurement device further includes a device configured to measure a mammal’s cardiac electrogram as the physiological parameters of the heart are also contributing factors to heat exhaustion and stroke.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough								February 25, 2021
/J.F.H./Examiner, Art Unit 3792         

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792